DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Thomas Cleary on 01/13/22.

The application has been amended as follows: 
Claims 101-103 (Cancelled) 


Allowable Subject Matter
Claims 94-100 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed medical device/method including: 
a syringe assembly comprising a syringe cylinder operatively coupled with a syringe plunger wherein the syringe plunger defines a compartment configured to receive an object, the compartment comprising an end to the syringe plunger including a cylindrical fitting having a uniform diameter and an extension housing, the extension housing being coupled to the cylindrical fitting and defining opposing openings extending partially along a length of the extension housing, the opposing openings revealing sidewalls of the object when the object is received therein.

Reynolds discloses the invention substantially as claimed, see the final rejection 09/10/21.  Reynolds fails to disclose the limitation of the compartment comprising an end to the syringe plunger including a cylindrical fitting having a uniform diameter and an extension housing, the extension housing being coupled to the cylindrical fitting and defining opposing openings extending partially along a length of the extension housing, the opposing openings revealing sidewalls of the object when the object is received therein.
Brannon discloses a method comprising: proving a syringe assembly 44 in Figs.1-6 comprising: a syringe cylinder 10 operatively coupled with a syringe plunger 20, wherein the syringe plunger 20 defines a compartment 46 configured to receive an object 56, the compartment comprising an end to the syringe plunger including a cylindrical fitting and an extension housing 52, the extension housing being coupled to the cylindrical fitting.  Brannon fails to disclose the cylindrical fitting having a uniform having a uniform diameter; opposing openings extending partially along a length of the extension housing, the opposing openings revealing sidewalls of the object when the object is received therein.
Dudar discloses a cylindrical fitting or a connector comprising: opposing openings 766a extending partially along a length of the extension housing, (Figs 31-33), the opposing openings revealing sidewalls of the object when the object is received therein.  Dudar fails to disclose other limitations as described the above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783